*1160OPINION.
Green:
It is fundamental in the law of partnerships that the profits therefrom need not be divided according to the capital contributions of the several partners, and that the percentages to be received by the individual partners may be varied from time to time as they agree. This being true, the only question presented to us is whether these parties actually effected a new arrangement for the distribution of profits. From all of the evidence presented we are convinced that the agreement for the distribution and the actual distribution of profits was made as claimed by the taxpayers.